EXHIBIT (h)(4) FUND SERVICES AGREEMENT REVISED SCHEDULE A-1 EFFECTIVE AS OF JUNE 1, 2009 LIST OF FUNDS ORGANIZED UNDER THE INVESTMENT COMPANY ACT OF 1940 (“40-ACT FUNDS”) AMERICAN CENTURY CALIFORNIA TAX-FREE - CALIFORNIA TAX-FREE MONEY MARKET FUND AMERICAN CENTURY CALIFORNIA TAX-FREE - CALIFORNIA TAX-FREE BOND FUND AMERICAN CENTURY CALIFORNIA TAX-FREE - CALIFORNIA LONG-TERM TAX-FREE FUND AMERICAN CENTURY CALIFORNIA TAX-FREE - CALIFORNIA HIGH-YIELD MUNICIPAL FUND AMERICAN CENTURY CAPITAL PORTFOLIOS, INC- REAL ESTATE FUND AMERICAN CENTURY CAPITAL PORTFOLIOS, INC- EQUITY INCOME FUND AMERICAN CENTURY CAPITAL PORTFOLIOS, INC- VALUE FUND AMERICAN CENTURY CAPITAL PORTFOLIOS, INC- MID CAP VALUE FUND AMERICAN CENTURY CAPITAL PORTFOLIOS, INC- EQUITY INDEX FUND AMERICAN CENTURY CAPITAL PORTFOLIOS, INC- NT LARGE COMPANY VALUE FUND AMERICAN CENTURY CAPITAL PORTFOLIOS, INC- NT MID CAP VALUE FUND AMERICAN CENTURY CAPITAL PORTFOLIOS, INC- SMALL CAP VALUE FUND AMERICAN CENTURY CAPITAL PORTFOLIOS, INC- LARGE COMPANY VALUE FUND AMERICAN CENTURY GOVERNMENT INCOME TRUST - SHORT-TERM GOVERNMENT FUND AMERICAN CENTURY GOVERNMENT INCOME TRUST - CAPITAL PRESERVATION FUND AMERICAN CENTURY GOVERNMENT INCOME TRUST - GOVERNMENT BOND FUND AMERICAN CENTURY GOVERNMENT INCOME TRUST - GINNIE MAE FUND AMERICAN CENTURY GOVERNMENT INCOME TRUST - INFLATION-ADJUSTED BOND FUND AMERICAN CENTURY GROWTH FUNDS, INC. - LEGACY FOCUSED LARGE CAP FUND AMERICAN CENTURY GROWTH FUNDS, INC. - LEGACY LARGE CAP FUND AMERICAN CENTURY GROWTH FUNDS, INC. - LEGACY MULTI CAP FUND AMERICAN CENTURY INVESTMENT TRUST - HIGH-YIELD FUND AMERICAN CENTURY INVESTMENT TRUST - PREMIUM MONEY MARKET FUND AMERICAN CENTURY INVESTMENT TRUST - DIVERSIFIED BOND FUND AMERICAN CENTURY INVESTMENT TRUST - NT DIVERSIFIED BOND FUND AMERICAN CENTURY INVESTMENT TRUST - PRIME MONEY MARKET FUND AMERICAN CENTURY INVESTMENT TRUST - CORE PLUS FUND AMERICAN CENTURY INVESTMENT TRUST - SHORT DURATION FUND AMERICAN CENTURY INVESTMENT TRUST – INFLATION PROTECTION BOND FUND AMERICAN CENTURY MUNICIPAL TRUST - TAX-FREE BOND FUND AMERICAN CENTURY MUNICIPAL TRUST - TAX-FREE MONEY MARKET FUND AMERICAN CENTURY MUNICIPAL TRUST - HIGH-YIELD MUNICIPAL FUND AMERICAN CENTURY MUNICIPAL TRUST - LONG-TERM TAX-FREE FUND AMERICAN CENTURY MUNICIPAL TRUST – NEW YORK TAX-FREE FUND AMERICAN CENTURY MUTUAL FUNDS, INC. - GROWTH FUND AMERICAN CENTURY MUTUAL FUNDS, INC. - SELECT FUND AMERICAN CENTURY MUTUAL FUNDS, INC. - ULTRA FUND AMERICAN CENTURY MUTUAL FUNDS, INC. - VISTA FUND AMERICAN CENTURY MUTUAL FUNDS, INC. - GIFTRUST FUND AMERICAN CENTURY MUTUAL FUNDS, INC. - HERITAGE FUND AMERICAN CENTURY MUTUAL FUNDS, INC. - BALANCED FUND AMERICAN CENTURY MUTUAL FUNDS, INC. - NEW OPPORTUNITIES FUND AMERICAN CENTURY MUTUAL FUNDS, INC. - FOCUSED GROWTH FUND AMERICAN CENTURY MUTUAL FUNDS, INC. - CAPITAL VALUE FUND AMERICAN CENTURY MUTUAL FUNDS, INC. - VEEDOT FUND AMERICAN CENTURY MUTUAL FUNDS, INC. - FUNDAMENTAL EQUITY FUND AMERICAN CENTURY MUTUAL FUNDS, INC. - CAPITAL GROWTH FUND AMERICAN CENTURY MUTUAL FUNDS, INC. - NEW OPPORTUNITIES II FUND AMERICAN CENTURY MUTUAL FUNDS, INC. - NT GROWTH FUND AMERICAN CENTURY MUTUAL FUNDS, INC. - NT VISTA FUND AMERICAN CENTURY QUANTITATIVE EQUITY FUNDS,INC - LONG-SHORT EQUITY FUND AMERICAN CENTURY QUANTITATIVE EQUITY FUNDS, INC - DISCIPLINED GROWTH FUND AMERICAN CENTURY QUANTITATIVE EQUITY FUNDS, INC - NT EQUITY GROWTH FUND AMERICAN CENTURY QUANTITATIVE EQUITY FUNDS, INC - NT SMALL COMPANY FUND AMERICAN CENTURY QUANTITATIVE EQUITY FUNDS, INC - INTERNATIONAL CORE EQUITY FUND AMERICAN CENTURY QUANTITATIVE EQUITY FUNDS, INC - GLOBAL GOLD FUND AMERICAN CENTURY QUANTITATIVE EQUITY FUNDS, INC - INCOME AND GROWTH FUND AMERICAN CENTURY QUANTITATIVE EQUITY FUNDS, INC - EQUITY GROWTH FUND AMERICAN CENTURY QUANTITATIVE EQUITY FUNDS, INC - UTILITIES FUND AMERICAN CENTURY QUANTITATIVE EQUITY FUNDS, INC - SMALL COMPANY FUND AMERICAN CENTURY STRATEGIC ASSET ALLOCATIONS, INC - STRATEGIC ALLOCATION: CONSERVATIVE FUND AMERICAN CENTURY STRATEGIC ASSET ALLOCATIONS, INC - STRATEGIC ALLOCATION: MODERATE FUND AMERICAN CENTURY STRATEGIC ASSET ALLOCATIONS, INC - STRATEGIC ALLOCATION: AGGRESSIVE FUND AMERICAN CENTURY TARGET MATURITIES TRUST - TARGET 2010 FUND AMERICAN CENTURY TARGET MATURITIES TRUST - TARGET 2015 FUND AMERICAN CENTURY TARGET MATURITIES TRUST - TARGET 2020 FUND AMERICAN CENTURY TARGET MATURITIES TRUST - TARGET 2025 FUND AMERICAN CENTURY VARIABLE PORTFOLIOS II- VP INFLATION PROTECTION FUND AMERICAN CENTURY VARIABLE PORTFOLIOS,INC - VP CAPITAL APPRECIATION FUND AMERICAN CENTURY VARIABLE PORTFOLIOS,INC - VP BALANCED FUND AMERICAN CENTURY VARIABLE PORTFOLIOS,INC - VP VALUE FUND AMERICAN CENTURY VARIABLE PORTFOLIOS,INC - VP INCOME & GROWTH FUND AMERICAN CENTURY VARIABLE PORTFOLIOS,INC - VP ULTRA FUND AMERICAN CENTURY VARIABLE PORTFOLIOS,INC - VP VISTA FUND AMERICAN CENTURY VARIABLE PORTFOLIOS,INC - VP LARGE COMPANY VALUE FUND AMERICAN CENTURY VARIABLE PORTFOLIOS,INC - VP MID CAP VALUE FUND AMERICAN CENTURY INTERNATIONAL BOND FUNDS – INTERNATIONAL BOND FUND APPROVED: AMERICAN CENTURY INVESTMENT MANAGEMENT, INC. BY: /s/ Wayne McCoach TITLE: AVP DATE: 6/11/09 J.P.
